              Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 1 of 8

Hon. Vernon S. Broderick                                                   October 19,2019
United States District Judge
Southern District of New York
Thurgood Marshall U S Courthouse                                           Re: Chris Collins
40 Foley Square
New York,N.Y. 10007

Dear Judge Broderick,
  I am writing to you as a long time personal friend.co-worker, and past business partner of Chris
Collins.

   Chris and I first became acquainted in 1975 as co-workers at the Westinghouse Motor & Gearing
plant in Buffalo New York.We worked in the marketing department together for three years before I
was transferred to a new assignment in Charlotte North Carolina.We continued our personal and
business relationship and in 1982 joined together to purchase the Westinghouse Gearing Division in
Buffalo. We named the new company Nuttall Gear Corporation after it's original founder and moved
the operations up the road to Niagara Falls.There we worked together as business partners and co-
owners for the next fifteen years.It was during this period of time that I really got to know Chris. As the
owners and active managers of that business, decisions had to be made every day that affected the
well being and future of 100+ employees,relationships with customers, contracts,finances,and the
interests of stockholders.I never witnessed any time that Chris exhibited anything but a strong desire
to serve our customers.honesty and integrity in all he did, and a real commitment to making Nuttall
Gear a better company for each and every employee.His dedication to all of our employees was so
strong that we turned down several attractive offers by potential purchasers of the company because it
was unclear what their future plans for Nuttall were.We did not want to see Nuttall consolidated or
relocated by a new owner resulting in the loss of those jobs in Western N.Y. Nuttall was eventually
sold in 1997 to a company that we felt had no intentions to relocate operations.To this day Nuttall Gear
continues to manufacture at our original location in Niagara Falls, N.Y.

   Since the sale of Nuttall Chris and I have continued our friendship and also shared business
relationships.We were both investors and fellow board members for a Detroit company, Easom
Automation.until that company was sold in 2015.

    I have written to you as a person who has known Chris Collins for over forty years as a personal
friend,business partner, and strong family man. Chris is an honest and good person. I hope my
experience and knowledge of Chris can be of value to you. Thank you for considering my letter.


Sin/,)/J{~J-
:lc. ~01:ie~k
Hilton Head,S.C.
29926




                                                                                           062
      Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 2 of 8




                                         Margaret Saeli


                                 East Amherst, New York 14051


                                       December 10, 2019




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Subject:   United States v. Christopher Collins


Dear Judge Broderick:


         I have known Chris Collins for approximately twenty-six years in a personal capacity.
Chris' wife Mary and I became close friends and I got to know Chris through Mary. My son and
their son Cameron became friends, and our friendship bonded through our boys. During that
time our husbands became friends and we became friends as couples. As couples we spent a
lot of time together going out to dinner and movies, and attending our children's' events


         Even though Chris had a very demanding job, he was very involved with his son's life
and he also became involved with my son's life. He engaged with both of them in many
activities including taking them trick-or treating, taking them to a Pokemon convention, golf
practice, swim practice, gymnastics practice and many other activities the boys were involved in
at the time. Chris also spent many hours mentoring our sons, as well as many of Cameron's
other friends. Chris was patient and kind when engaging with children. He was very involved in
Boy Scouts and became the leader of his son's troop in Clarence New York. Chris spent
countless hours planning volunteer activities for his son and his Boy Scout troop. Through
Chris's mentoring his son Cameron became an Eagle Scout before he graduated from high
school.




                                                                                          063
      Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 3 of 8




         Chris is also a very generous person. I know that he helped one of their friends who was
in financial trouble.


       I feel confident that I can vouch for Chris's character, accomplishments and
achievements and I hope that this isolated incident will not define Chris's character as an
upstanding person in his community.


      This unfortunate incident does not tell the full story of who Chris is. He is a considerate
and nurturing husband, father and friend. I respectfully request that you consider this in
determining Chris's sentence.




Margaret Saeli




                                                                                              064
       Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 4 of 8



                              Consigned Furniture & Antiques




Paul R Shine
111   us 1
North Palm Beach Florida 33408
October 21, 2019 [Hecipient Name]

"United States V. Christopher Collins"


Dear Hon. Vernon S. Broderick,

My name is Paul R Shine and I'm writing on behalf of Chris Collins as a citizen of
the United States. I am not a political ally and I don't condone the behavior
which the defendant has admitted to doing. I have known Chris Collins for over
25 years as a fellow business associate and member of The Young President's
Organization . What I am most interested in the best way for the defendant to
                               .        .
pay his debt to society.

It is your discretion to sentence him to incarceration up to the legal limits. If
incarcerated he will read books, exercise and wait for his sentence to pass. Our
society will not be any better served. Chris Collins possesses a. unique set of
skills. He is one of the most strategic tacticians in business. Couple this with his
intimate knowledge of government and his excellent communication skills
makes him a desirable candidate to teach our youth about business.
Community service to teach and develop underprivileged and economically
disadvantaged individuals would be a far greater benefit to our society than
allowing him to catch up on his reading. He could work with older citizens who
have been displaced and need guidance to reinvent themselves. I am sure that




         1201 US 1 Ste 15 North Palm Beach, Fl. 33408          Phone: 561-625-9569   065
      Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 5 of 8



                             Consigned Furniture & Antiques




Hon. Vernon S. Broderick

October 21, 2019

Page 2




there are other possibilities which he could fulfill which would be a positive
legacy on this unfortunate incident.

Your Honor I understand looking out for the integrity of the financial system . I
also understand in appearance and future deterrents. I ask you to consider
what is best for our nation . I don't condone what he admitted to but I also
don't want the people of the United States to forgo an opportunity which can
positively influence the lives of our citizens who would never have had the
opportunity to be exposed to this type of training or access to an extraordinary
skill set had it • ot been ordered by yourself.

I thank you for all and any consideration of my thoughts.




Paul R Shine




         1201 US 1 Ste 15 North Palm Beach, Fl. 33408         Phone: 561-625-9569
                                                                                    066
         Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 6 of 8


October 22, 2019

Hon. Vernon S. Broderick, United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007



Dear Judge Broderick: I am writing in reference to my friend and business associate, Christopher Collins.
Chris is a great family man, a good and concerned Congressman, and a friend to many. As a family man,
he has never wavered in his love for his wife and children. He is often seen throughout Clarence (our
mutual hometown) with his wife and kids at his side; even though his lifestyle is very public, the
relationships never look fractured. It is refreshing to see how he truly enjoys being with his family, as
most business and political figures appear less than sincere.

As a Congressman, Chris has sponsored beneficial and common sense legislation including:
Medical issues: Protect the Uninsured, Patient Safety and Toxicology Modernization, Home Health Care
Planning Improvement, Diabetic Eye Disease Prevention, Better Accounting for Medicaid Costs;
Veteran affairs: Renovate and Enhance Veterans Meeting Halls and Posts, Breaking Barriers for Women
Veterans, ACTfor Veterans;
Small Business matters: Helping Labor Personnel on Farms, Main Street Revival, Denying foreign
investors Access to US. Small Business Aid;
Ultimately, he has been concerned with issues that affect, protect, and enhance our Community:
Fairness to Pet Owners, Kids Before Cons, Prioritizing the Most Vulnerable Americans, Firefighter
Cancer Registry, Care for our Heroes. (reference https://www.congress.gov/member/chris-collins/COOl092)

These are only a few examples, and Chris has also co-sponsored much more legislation, including
environmental acts. A few years ago, I mentioned to Chris that we were starting a "green" development in
his district. He immediately knew it was a wo1ihy project, not only for the environment, but also for the
community; he offered his help and service to move it forward. Ultimately, we received an award for the
best green development in the United States. To this day, Chris proclaimed a day for Rivera Greens,
servicing the environment and the community. I will never forget his thoughtfulness, understanding, and
insight in realizing what a positive impact building green would have on the community with which he
served.

On the personal side, Chris can be called upon without notice to help with any situation that's needed .
His selfless acts and desire to serve the people have been impactful at every level. It is with sincere regret
on my part and many, many others who offer Chris our unwavering support, that he will not be able to
continue as US congressman. Judge, I ask that when making your decision regarding the sentence, you
please view all the good that Chris has accomplished as a family man, a business person, a US
Congressman and a friend, and know that so many of us unequivocally vouch for him.

I am sure the cunent situation is taxing on all of Chris' relationships, but because he has developed such
strong bonds within his family structure, they will survive - although his time away will be ve1y difficult.
I hope it may be taken into consideration that Chris is remorseful, and over the years, he has been a
dedicated servant of the people and a devoted family man and friend. Maybe this and his genuine good
nature might help you to consider reducing his time away.


s~
Angelo Natale
Natale Building Corp., President




                                                                                                     067
   Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 7 of 8



                                 Victor A. Martucci

                             Clarence, New York 14031


November 21, 2019

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Court House
40 Foley Square
New York, New York 10007

      RE:     United States v. Christopher Collins

Dear Judge Broderick:

I am writing on behalf of my friend Chris Collins, whom I have known personally
and professionally for nearly twenty years. Chris Collins is a good and decent family
man, an honest and trustworthy member of our community, a successful
businessman and a hard working and dedicated public servant. It is for these
reasons that I respectfully write to you on his behalf.

I first met Chris nearly twenty years ago when my son joined the Cub Scouts in our
hometown of Clarence, New York. I remember the scene one night in an elementary
school gym being loud and chaotic, the coming together of dozens of boys of all ages
representing the several "dens" that made up the Clarence Chapter of the Boy
Scouts. When it was time for the meeting to begin, this confident gentleman stepped
into the middle of the chaos, raised his hand high in the air making the peace sign,
and magically order and quiet permeated the room. I remember being struck by the
order and discipline this man could command simply by signaling the group with his
raised hand. That gentleman, that leader was Chris Collins.

I remember clearly how Chris interacted with our kids. He was both friendly and
firm at the same time, and the boys clearly liked and respected him. Kids have a way
of seeing through us; they know when we are genuine. The kids in that elementary
school gym that night respected their leader.

The kids' response to Chris was a direct result of the values he taught them through
scouting. As I'm sure you know by now, Chris has devoted his life to scouting,
including earning the designation of Eagle Scout. I am reminded of the mission of
the Boy Scouts when I think about the values Chris strives to live his life by:

"It is the mission of the Boy Scouts of America to serve others by helping to instill
values in young people and, in other ways, to prepare them to make ethical choices




                                                                                  068
    Case 1:18-cr-00567-VSB Document 149-3 Filed 01/07/20 Page 8 of 8



during their lifetime in achieving their full potential." We are not perfect beings, but
at his core I believe Chris strives to emulate the mission of scouting in his every day
life. I witnessed first hand the patience and persistence he exhibited in teaching
these values to young people engaged in scouting. And perhaps it is through his
dedication to teaching the values of scouting to our youth that Chris made his most
important contribution to our community.

The values Chris learned from scouting most likely is the driving force behind his
decision to enter public service. Chris is a successful businessman, and most
successful business people are not interested in entering the realm of public service.
Chris Collins entered public service because he believed he could make government
work better for his constituents. It is not my intent to rehash here Chris'
accomplishments in elective office. I rather will focus on the manner in which Chris
conducted himself as a public servant.

I live in the Town of Clarence and have had the privilege of voting for Chris for
Congress each of the four times he was on the ballot. I attended community
meetings that Chris held across his district, and I had on a couple of occasions asked
Chris to intervene to help someone in our community. Each time I personally
interacted with Chris he was professional, helpful and honest. He always made
himself available, he listened to what I had to say, and I could always count on a
direct and honest answer. Honesty and integrity were the hallmarks of the way
Chris conducted public business. In hindsight it should come as no surprise that he
comported himself this way; after all, these are the very same values he learned and
taught through scouting.

Thank you for the opportunity to submit this letter on behalf of Chris Collins.




Victor A Martucci




                                                                                    069
